880 F.2d 414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred Darnell CHANDLER, Plaintiff-Appellant,v.Officer James BARBER, Defendant-Appellee.
No. 88-2261.
United States Court of Appeals, Sixth Circuit.
July 31, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Fred Darnell Chandler appeals the judgment of the district court dismissing his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Chandler alleged that he was denied due process of law and access to the courts.  The case was submitted to a magistrate who recommended granting defendant's motion for summary judgment because Chandler's claims were without merit.  Chandler did not file any objections to the magistrate's report and recommendation.


3
Upon review, we conclude Chandler waived his right to appeal.  A party who does not file timely objections to a magistrate's report and recommendation after being advised to do so waives his right to appeal.    United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981);  see also Thomas v. Arn, 474 U.S. 140 (1985).


4
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.